Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. 

Election/Restrictions
Applicants’ election of Group I, in the reply filed on 9/30/2022 is acknowledged. The election was made without traverse.  
Accordingly, claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-18 are under examination in the instant office action. 

Claim Objections
Claims 2, 7, 14 and 18 are objected to because of the following informalities:  typographical errors. In claims 2, 14 and 18, it appears there is an unnecessary space between the last word and the period (“.”). In claim 2, there is also an unnecessary space in “cysteine   ,” in line 3. In claim 7, “(i)” before “the composition” in line 2 should be deleted. Appropriate corrections are required. 

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites the limitation "the complexing agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 from which it depends does not recite “complexing agent”. Claims 12-13 are included since they are dependent from claim 11 and thus incorporate the same limitation. 
For the examination purpose, claim 11 is treated as if it recites “The pharmaceutical composition of claim 1, further comprising a complexing agent, wherein the complexing agent is one or more cyclodextrin”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2015/0119440 (hereafter, Karolchyk). 
As to claims 1 and 3, Karolchyk discloses a pharmaceutical composition comprising 0.12 g DL-epinephrine HCl, about 0.80 g of sodium chloride; about 0.01 g (0.01%) of edetate disodium (metal chelator); about 0.01 g (0.01%) of acetylcysteine (antioxidant), hydrochloric acid/sodium hydroxide for pH adjustment; and about 100 ml of sterile water for injection wherein pH of the solution was adjusted to about 6.0 (meeting the claimed range of at least 3.5) (p5-6, Example 1, [0066]-[0073]).
The antioxidant such as acetylcysteine is present in an amount of about 0.01 wt. %, which falls within the range recited in claim 5.
The molecular weight of epinephrine is about 183 and the molecular HCl is about 36, thus 0.12 g of epinephrine HCl is about 0.1g on a free base basis (0.1g/100m =0.1 wt.%), which falls within the range recited in claim 9.
The weight ratio of antioxidant to epinephrine (free base)  is 0.01/0.1=1:10, which falls within the range recited in claim 14 (less than 7:10).
The edetate is present in the composition in an amount of about 0.01 wt. %, which falls within the range recited in claim 16.
The aqueous solution has a pH of 6, which falls within the range recited in claim 18. 
As to claim 7, the composition of the prior art comprises the same components in the same amounts as claimed, thus it will necessarily comprise at least 90% of the epinephrine in the composition prior to storage and be substantially colorless when stored under the claimed temperature and relative humidity condition after the claimed period of storage. It is noted that products of identical chemical composition cannot have mutually exclusive properties and chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
		As such, the instant claims 1, 3, 5, 7, 9, 14, 16, and 18 are anticipated by Karolchyk. 

Claims 1, 7, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 9,119,876 B1 (Hereafter, 'Kannan ')
As claims 1 and 18, Kannan teaches a pharmaceutical composition comprising: epinephrine, one or more antioxidant, a pH raising agent, a transition metal complexing agent, a pH lowering agent, a tonicity regulating agent, and a solvent such as water (abstract, col 2, lines 3-37, and claims 1 and 10-11). Kannan teaches that the antioxidant may be present at a concentration of more preferably in the range of about 0.3 and 0.7 mg/mL (0.03-0.07 wt.%), more preferably in the range of about 0.4 and 0.6 mg/mL (0.04-0.06 wt.%), and most preferably about 0.4 to 0.5 mg/mL (0.04-0.05 wt.%), which falls within the range recited in claim 1.  Kannan teaches the pH raising agent may have a buffer range from a more preferably from a pH of about 3.5 to 4.5, and most preferably about 4 (col 4, lines 5-16 and col, 22, lines 3-8), which falls within the range recited in claim 1.    
As to claim 7, Kannan teaches the followings: the antioxidant may limit the formation of oxidative degradants in the composition to less than about 1%, preferably less than about 0.1%, more preferably less than about 0.05%, more preferably less than about 0.04%, more preferably less than about 0.03%, more preferably less than about 0.02%, more preferably less than about 0.01%, most preferably less than about 0.009%, after a certain period of shelf life (col 5, lines 26-35);  the concentration of D-epinephrine in the composition after a certain period of shelf life may be no more than about 9.5% (col 12, lines 36-50); the composition does not undergo unacceptable color change (colorless) after 18 months of storage at between 23℃ and 32℃ and between 55% RH and 70% RH (claim 19);  the composition comprises about 3% or less of D-Epinephrine after 18 months (meeting at least 1 year) of storage at between 23℃ and 32℃ and between 55% RH and 70% RH (claim 15); and the composition comprises about 3% or less of total impurity (impurity A, B and unknown C) after 18 months (meeting at least 1 year) of storage at between 23℃ and 32℃ and between 55% RH and 70% RH (claim 15). Thus, the composition of the prior art appears to comprises at least 90% of the epinephrine in the composition prior to storage and is substantially colorless after 12 months of storage as claimed.  In the alternative, the composition of the prior art comprises the same components in the same amounts as claimed, thus it will necessarily comprise at least 90% of the epinephrine in the composition prior to storage and be substantially colorless when stored under the claimed temperature and relative humidity condition after the claimed period of storage. It is noted that products of identical chemical composition cannot have mutually exclusive properties and chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
As to claim 9, the active agent such as epinephrine is present at a concentration of the active agent is present at a concentration of about 0.1 to 2 mg/mL (0.01-0.2 wt.%), preferably about 0.5 to 1.5 mg/mL (0.05-0.15 wt.%), more preferably about 0.75 to 1.25 mg/mL, and most preferably about 1 mg/mL (col 3, lines 35-40). For example, when the concentration of the antioxidant is 0.7 mg/ml and epinephrine is present at a concentration of about 1 mg/ml, the weight ratio of antioxidant to epinephrine is 0.7/1=7:10. Since the preferable range of the antioxidant is from 0.3 to 0.7 g/mL in the prior art, the ratio falls within the range (7:10 or less) recited in claim 14.
		As such, the instant claims 1, 7, 9, 14, and 18 are anticipated by Kannan. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,119,876 B1 (Hereafter, 'Kannan ').
As claims 1 and 18, Kannan teaches a pharmaceutical composition comprising: epinephrine, one or more antioxidant, a pH raising agent, a transition metal complexing agent, a pH lowering agent, a tonicity regulating agent, and a solvent such as water, wherein  (abstract, col 2, lines 3-37, and claims 1 and 10-11) Kannan teaches that the antioxidant may be present at a concentration of more preferably in the range of about 0.3 and 0.7 mg/mL (0.03-0.07 wt.%), more preferably in the range of about 0.4 and 0.6 mg/mL (0.04-0.06 wt.%), and most preferably about 0.4 to 0.5 mg/mL (0.04-0.05 wt.%).  Kannan teaches the pH raising agent may have a buffer range from a more preferably from a pH of about 3.5 to 4.5, and most preferably about 4  (col 4, lines 5-16 and col, 22, lines 3-8).   
As to claims 2, 9-10 and 14, Kannan teaches that the active agent such as epinephrine is present at a concentration of the active agent is present at a concentration of about 0.1 to 2 mg/mL (0.01-0.2 wt.%), preferably about 0.5 to 1.5 mg/mL (0.05-0.15 wt.%), more preferably about 0.75 to 1.25 mg/mL, and most preferably about 1 mg/mL (col 3, lines 35-40). For example, when the concentration of the antioxidant is 0.7 mg/ml and epinephrine is present at a concentration of about 1 mg/ml, the weight ratio of antioxidant to epinephrine is 0.7/1=7:10. Since the preferable range of the antioxidant is from 0.3 to 0.7 g/mL in the prior art, the ratio falls within the claimed range (less than 7:10).
 As to claims 3-4, Kannan teaches that the antioxidants prevent and/or inhibit the formation of unacceptable amounts of oxidative degradants in the composition and unacceptable composition color change after a certain period of shelf life and include cysteine and thioglycerol (col 5, lines 28-30 and 36-41 col 6, line 52-col, 7, line 4).
As to claims 7-8, Kannan teaches the followings: the antioxidant may limit the formation of oxidative degradants in the composition to less than about 1%, preferably less than about 0.1%, more preferably less than about 0.05%, more preferably less than about 0.04%, more preferably less than about 0.03%, more preferably less than about 0.02%, more preferably less than about 0.01%, most preferably less than about 0.009%, after a certain period of shelf life (col 5, lines 26-35);  the concentration of D-epinephrine in the composition after a certain period of shelf life may be no more than about 9.5% (col 12, lines 36-50); the composition does not undergo unacceptable color change (colorless) after 18 months of storage at between 23℃ and 32℃ and between 55% RH and 70% RH (claim 19);  the composition comprises about 3% or less of D-Epinephrine after 18 months (meeting at least 1 year) of storage at between 23℃ and 32℃ and between 55% RH and 70% RH (claim 15); and the composition comprises about 3% or less of total impurity (impurity A, B and unknown C) after 18 months (meeting at least 1 year) of storage at between 23℃ and 32℃ and between 55% RH and 70% RH (claim 15). Thus, the composition of the prior art appears to comprises at least 90% of the epinephrine in the composition prior to storage and is substantially colorless, and less than 10% of the epinephrine is d-epinephrine after at least 1 year of storage as claimed. In the alternative, the composition of the prior art comprises the same components in the same amounts as claimed, thus it will necessarily comprise at least 90% of the epinephrine in the composition prior to storage and be substantially colorless and less than 10% of the epinephrine is d-epinephrine when stored under the claimed temperature and relative humidity condition after the claimed period of storage. It is noted that products of identical chemical composition cannot have mutually exclusive properties and chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
As to claim 15, Kannan teaches that the pH lowering agent include citric acid and the pH lowering agent may be a portion of the buffer system in conjugation with a pH raising agent (pH buffering agent) (col 8, lines 37-45) and may be present in the composition at a concentration of in the range of about 0.1 to 1 mg/mL, preferably in the range of about 0.1 to 0.5 mg/mL (0.01 to 0.05 wt.%) (column 8, lines 32-37).
As to claim 16, Kannan teaches that the transition metal complexing agent is be present in the composition at a concentration of about 0.1 and 0.5 mg/mL, preferably in the range of about 0.1 and 0.4 mg/mL, more preferably in the range of about 0.1 and 0.3 mg/mL (0.01-0.03 wt. %) and the transition metal complexing agent is preferably disodium edetate Dihydrate (EDTA) (col. 7, line 42-col 8, line 17).
As to claim 17, Kannan teaches that the tonicity regulating agent may be an osmotic pressure regulating agent and is present in the composition at a concentration of in the range of about 4 and 9 mg/mL, preferably in the range of about 5 and 8 mg/mL, and most preferably in the range of about 6 and 7.5 mg/mL (col 8, lines 46-67).
While Kannan discloses cysteine as one of antioxidants to be used, Kannan does not specifically disclose a specific embodiment comprising cysteine or thioglycerol as antioxidant and its concentration and ratio recited in claims 2-6.
The specific combination of features claimed is disclosed within the broad genera of taught by Kannan, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected any anti-oxidant including cysteine within the list of antioxidants disclosed in Kannan for stabilizing epinephrine formulations because Kannan teaches, motivate, and suggest that those disclosed antioxidants are suitable for preventing and/or inhibiting the formation of unacceptable amounts of oxidative degradants in the composition and unacceptable composition color change after a certain period of shelf life.  One of ordinary skill in the art would have reasonably expected that cysteine would perform the same antioxidant function for stabilizing epinephrine formulation  during the storage as taught by Kannan and yield no more than one would expect from such an arrangement.
As to the ratio of epinephrine to cysteine and the concentrations of antioxidant, pH buffering agent, and edetate recited in claims 2, 5-6, and 15-16, the prior art disclosed the ranges close to or overlapping with those claimed as stated above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, a rejection under 35 USC §103 is proper for that portion of the range that overlaps (i.e., 0.03 wt.% for antioxidant and 0.01 wt. % for pH buffering agent, and edetate) as it would have been prima facie obvious to have selected the overlapping portion of the range. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 Obviousness of Ranges.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP 2144.05 IIA.

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,119,876 B1 (Hereafter, 'Kannan ') in view of WO 2014/127020.
Kannan as applied supra is herein applied for the same teachings in their entirety.  
Kannan does not specifically disclose the use of complexing agent such as cyclodextrin and the ratio of epinephrine to cyclodextrin. Also, Kannan does not specifically teach osmolality in claim 17.
WO 2014/127020 teaches compositions of epinephrine formulation in an aqueous solution that enhances the chemical stability of epinephrine and consequently extends the product shelf life, wherein the formulation comprises epinephrine, a complexing agent and tonicity modifier, in an aqueous solution adjusted to a pH range of about 2-7 (abstract).  WO 2014/127020 teaches that the presence of a complexing agent such as native or modified cyclodextrin improves stability of epinephrine in in an aqueous solution against thermal and/or oxidative degradations and the molar ratio of cyclodextrin to epinephrine is used in the range from 0.01: 1 to 10: 1 (p5, lines 4-8 and lines 20-28).
WO 2014/127020 further teaches that the formulation optionally contains an antioxidant such as acetylcysteine, thioglycerol, and cysteine (p6, lines 6-9).
WO 2014/127020 further teaches that the epinephrine or its salts as free base equivalent is in the range from 0.0001% to 5% depending on the therapeutic treatments, wherein for example, epinephrine is in the range of 0.0001-1% for injectable formulations; 0.01- 1% for topical formulations and nasal formulations; 0.1-2% for ophthalmic formulations and ophthalmic drops; and 1-5% for inhalation formulations (p5, lines 10-16). WO 2014/127020 further teaches that the formulation further contains a chelating agent such as edetic acid (etylenediaminetetraacetic acid) and its salts including edetate calcium disodium, edetate disodium, edetate disodium anhydrous, edetae sodium and a combination thereof, in the range from 0.001% to 2% (p6, lines 1-5). WO 2014/127020 also teaches that the tonicity modifier is selected from the group consisting of sodium chloride and dextrose and a combination thereof and is used to adjust the solution osmolality close to the physiological osmolality in the range of about 200- 400 mOsm/kg (p9, lines 3-5).
In addition, WO 2014/127020 discloses exemplary aqueous solutions having a pH of 3.5 or 5.5 (formulations 1-16). For example, the following example is disclosed: formulation 6 comprising 1.0 mg/ml (about 0.005 mol/L) epinephrine (as free base, MW: 183) and 12.0 mg/ml (about 0.08 mol/L), sulfobutyl ether β-cyclodextrin (MW: 1451), 8.5 mg/ml Sodium Chloride, water, and HC1 and/or NaOH (adjust to pH 5.5). In this formulation, the molar ratio of cyclodextrin to epinephrine is about 1.65:1, which falls within the range recited in claim 13.
Furthermore, WO 2014/127020 teaches while the epinephrine potency from the commercial formulation decreased with time approximately 10% and 40% from its initial value after 2 and 6 weeks, respectively, those formulations provided by the present invention were much more stable and varied approximately not more than 5% of their initial values after six weeks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add a complexing agent such as a cyclodextrin as taught by WO 2014/127020 for the epinephrine formulation of Kannan because WO 2014/127020  teaches  that the presence of a complexing agent improves stability of epinephrine in an aqueous solution against thermal and/or oxidative degradations and the complexing agent can be used with antioxidant such as cysteine. The skilled artisan would have been motivated to do so on the reasonable expectation that the complexing agent such as cyclodextrin would further stabilize epinephrine aqueous solution along with antioxidant. 
As to the ratio of epinephrine to cyclodextrin, WO 2014/127020 disclosed the ranges which fall with or overlapping those claimed. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed ranges via routine optimization based on the ranges of WO 2014/127020. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claimed osmolality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed osmolality for the epinephrine aqueous solution because the range of about 200-400 mOsm/kg is taught to be close to the physiological osmolality. The skilled artisan would have been motivated to prepare the epinephrine aqueous solution to have such osmolality in order to make it suitable for injection.
 
Non-statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 and 6-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-51 of co-pending application 16/650979.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘979 application are also drawn to a pharmaceutical composition comprising epinephrine, one or more antioxidant such as cysteine, acetyl cysteine, and thioglycerol and an aqueous medium, wherein the composition has the same pH as claimed and the concentration and the ratio of the antioxidant fall within the claimed range.  Also, the claims ‘979 application further recite that the pharmaceutical composition further comprise a complexing agent such as a cyclodextrin in the same ratio, pH buffering agent, cheating agent, and tonicity modifier in the same amount as claimed. 
As such, the instant claims are anticipated or would have been obvious over the claims of ‘979 application.

Statutory Double Patenting Rejections
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 16/650979. Both claims have the same concentration of one or more antioxidant (about 0.005 wt. % to about 0.07 wt. %).
Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/650979.  Both claims have the same concentration of one or more antioxidant (about 0.005 wt. % to about 0.035 wt. %).
 This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611